DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recited "an apparatus ... comprising: a fast context aware engine ... a fine context aware engine ...". "a fast context aware engine" and "a fine context aware engine" are construed as software code. Therefore, the Claims are rejected for being Software per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmenkaita et al. (U.S. 2002/0188589 hereinafter Salmenkaita).
As Claim 1, Salmenkaita teaches an apparatus for hierarchical context awareness and device autonomous configuration through a real-time user behavior analysis, the apparatus comprising: 
a fast context aware engine (Salmenkaita (¶0060 line 9-13), user’s device 100) configured to receive user data, infer a context, and provide a primary response context aware service (Salmenkaita (¶0060 line 9-13, fig. 3A item 322), user device gets the current context state from context inference engine. An activity is selected from the history log. The context-activity is sent to the server 140); and 
a fine context aware engine (Salmenkaita (¶0063 line 1-4, fig. 3A item 328), the network server 140) configured to provide a secondary response (Salmenkaita (¶0066 line 13-16, fig. 3C), new recommendations are displayed on the wireless device 100) context aware service using context information inferred by the fast context aware engine (Salmenkaita (¶0063 line 1-4), context activity pair is sent to the network device) and machine learning prediction data (Salmenkaita (¶0063), context-activity pair is used by the recommendation algorithm to recommend services in the server), 
wherein the fast context aware engine reconfigures a resource of a smart device to suit a service (Salmenkaita (¶0062 line 3-6), context-activity pairs are filtered (reconfigured) by algorithm 112).  

As Claim 2, besides Claim 1, Salmenkaita teaches wherein the fast context aware engine receives sensing data from the smart device (Salmenkaita (¶0028 line 3), portable wireless device 100) and a wearable device (Salmenkaita (¶0111 line 9-11), sensors embedded in phone covers or wireless accessories) and uses a machine learning model received from the fine context aware engine so as to generate a fast context (Salmenkaita (¶0142-¶0143), server returns context awareness information to the wireless device. Context inference engine of wireless device provides fast context to the registered programs).  

As Claim 3, besides Claim 2, Salmenkaita teaches wherein the fast context aware engine periodically transmits the fast context to the fine context aware engine (Salmenkaita (¶0149 line 7-9), context information is transmitted to server (fine context aware engine) periodically).  

As Claim 4, besides Claim 2, Salmenkaita teaches wherein the fast context aware engine monitors whether an event occurs according to the fast context and a service profile (Salmenkaita (¶0148 line 1-5), a fast context is recognized based on the a meeting event and service profile of applications A, B, X and Y), and 
in response to sensing an event, provides the primary response context aware service in real time through the smart device (Salmenkaita (¶0066 line 13-16, fig. 3C), new recommendations are displayed on the wireless device 100).  

As Claim 5, besides Claim 1, Salmenkaita teaches wherein the fine context aware engine provides the secondary response context aware service (Salmenkaita (¶0066 line 13-16, fig. 3C), new recommendations are displayed on the wireless device 100) using context information generated by the fast context aware engine (Salmenkaita (¶0063 line 1-4), context activity pair is sent to the network device), Internet of Things (IoT) sensing data (Salmenkaita (¶0111 line 9-11), sensors embedded in phone covers or wireless accessories), external data (Salmenkaita (¶0148 line 1-5), a fast context is recognized based on the a meeting event and service profile of applications A, B, X and Y), and the machine learning prediction data (Salmenkaita (¶0142-¶0143), server returns context awareness information to the wireless device. Context inference engine of wireless device provides fast context to the registered programs).  

As Claim 6, besides Claim 5, Salmenkaita teaches wherein the fine context aware engine performs an inference by an ontology method using a knowledgebase including domain information and a context ontology (Salmenkaita (¶0065 line 13-30), matching operations are recommended based on context (context-activity pair) and domain (night/day)).  

As Claim 7, besides Claim 6, Salmenkaita teaches wherein the fine context aware engine receives data of the knowledgebase as an input of a machine learning engine in consideration of a knowledge-based context aware rule used in a semantic reasoner and generates the machine learning prediction data (Salmenkaita (¶0065 line 13-30), input (context-activity pair) is input in a semantic reasoner (day/night) in order to provide the recommendations).  

As Claim 8, besides Claim 5, Salmenkaita teaches wherein the fine context aware engine, after performing semantic knowledge inference, provides the secondary response context aware service to a servicer target suitable for a service profile (Salmenkaita (¶0066 line 13-16, fig. 3C), new recommendations are displayed on the wireless device 100).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmenkaita in view of Maurya et al. (U.S. 2018/0012145 hereinafter Maurya).
As Claim 9, Salmenkaita may not explicitly disclose while Maurya teaches wherein the fine context aware engine generates and tests a machine learning model (Maurya (¶0030), model monitoring module 222 test the model for error) using the IoT sensing data (Maurya (¶0027), sensor data from IoT network) and the external data (Maurya (¶0027), data source location such as log files, social media …) and transmits a new-version learning model (Maurya (¶0031), model is re-trained when error is detected) to the smart device at a time of update of an existing learning model stored in the smart device (Maurya (¶0028, fig. 3B), deployment module deploys machine learned model to specific devices).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine fine context aware engine of Salmenkaita instead be a model monitoring model and model distribute module taught by Maurya because both references are related to the user of machine learning model to interpret sensor data, with a reasonable expectation of success. The motivation would be to solve the huge amount of data problem by providing “an intelligent, automated and service based solution which is user friendly, fast, cost effective and can user power of distributed processing and can cope up with the new or emerging devices, data and services” (Maurya (¶0005)).

	As Claim 10, besides Claim 9, Salmenkita in view of Maurya teaches
wherein the fast context aware engine downloads and receives a list of internal resources of the smart device from a resource server and executes an application program according to a result of an analysis of a property of the internal resources (Salmenkita (¶0108), various context sensitive sources are downloaded/installed on the devices) so as to collect sensing information (Salmenkita (¶0108), sensor inputs are collected and loaded into metadata vecto), 
downloads and receives a list of external resources from the resource server, analyzes a property of the external resources, performs a discovery on a list of resources corresponding to an outside of the smart device (Salmenkita (¶0108), various context sensitive sources are downloaded/installed on the devices. Sensor inputs are collected by the context sensitive application(s)), and 
deploys an application program on an individual resource having been subjected to the discovery so as to collect external sensing information (Salmenkita (¶0111 line 2-5), context awareness are built on top of the sensory information.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chew (U.S. 20180285767) teaches the use of both local client and cloud device for inference service. The selection mechanism is based on the error rate of the service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143